SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
1160
CA 11-01106
PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, AND SCONIERS, JJ.


ROSS T. RUNFOLA, PLAINTIFF-RESPONDENT,

                    V                             MEMORANDUM AND ORDER

SIEGEL, KELLEHER & KAHN, HERBERT M. SIEGEL, AND
DENNIS A. KAHN, DEFENDANTS-APPELLANTS.


PHILLIPS LYTLE LLP, BUFFALO (CHRISTOPHER L. HAYES OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

CHIACCHIA & FLEMING, LLP, HAMBURG (ANDREW P. FLEMING OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered July 26, 2010. The order, insofar as appealed
from, denied in part the motion of defendants for summary judgment.

     It is hereby ORDERED that the order insofar as appealed from is
unanimously reversed on the law without costs, defendants’ motion is
granted in its entirety and the complaint is dismissed.

     Memorandum: Plaintiff, a former partner in defendant Siegel,
Kelleher & Kahn (SKK), commenced this action against that law firm and
defendants Herbert M. Siegel and Dennis A. Kahn alleging, inter alia,
breach of contract, fraud, and promissory estoppel. In 1992, Siegel
and Kahn, the law firm’s managing partners, purchased a group long-
term disability insurance policy for the benefit of the firm’s
partners. An internal letter circulated in the law firm announced the
existence of the disability policy and outlined the coverage
provisions. Over the next several years, plaintiff suffered several
physical and medical ailments and, although he continued to work, his
ability to practice law was impaired. In December 1997, the group
disability policy lapsed based on the nonpayment of premiums.
According to plaintiff, he was not notified when the policy was
allowed to lapse, nor did he learn that the policy had been cancelled
until a few years thereafter, when he was inquiring about the
coverage. Plaintiff continued working at SKK until May 2001 and
thereafter commenced this action.

     Supreme Court properly granted those parts of defendants’ motion
for summary judgment dismissing the first through third causes of
action, but should have granted the motion for summary judgment
dismissing the complaint in its entirety. The causes of action left
intact by the court are preempted by the Employee Retirement Income
                                 -2-                          1160
                                                         CA 11-01106

Security Act of 1974 ([ERISA] 29 USC § 1001 et seq.). Specifically,
ERISA “shall supersede any and all State laws insofar as they may now
or hereafter relate to any employee benefit plan” covered by ERISA (29
USC § 1144 [a]). In accordance with that expansive preemption
provision (see e.g. California Div. of Labor Stds. Enforcement v
Dillingham Constr., N.A., Inc., 519 US 316, 324; Ingersoll-Rand Co. v
McClendon, 498 US 133, 138; Shaw v Delta Air Lines, Inc., 463 US 85,
98; see also Matter of Council of City of N.Y. v Bloomberg, 6 NY3d
380, 394), ERISA provides that “[a] law ‘relates to’ an employee
benefit plan . . . if it has a connection with or reference to such a
plan” (Shaw, 463 US at 96-97). ERISA also imposes, inter alia, notice
and disclosure requirements in relation to employee benefit plans (see
29 USC §§ 1021-1024; see also Peralta v Hispanic Business, Inc., 419
F3d 1064, 1070; see generally Veilleux v Atochem N. Am., Inc., 929 F2d
74, 75-76). Thus, ERISA mandates dismissal of plaintiff’s remaining
causes of action. In light of our determination, we do not reach
defendants’ remaining contentions.




Entered:   November 18, 2011                   Patricia L. Morgan
                                               Clerk of the Court